48 F.3d 1236NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
BURROUGHS WELLCOME CO., Plaintiff-Appellee,v.BARR LABORATORIES, INC., Defendant-Appellant.BURROUGHS WELLCOME CO., Plaintiff-Appellee,v.NOVOPHARM, INC., Defendant-Appellant.BURROUGHS WELLCOME CO., Plaintiff-Appellee,v.NOVOPHARM LTD., Defendant-Appellant.
Nos. 95-1105, 95-1106, 95-1107.
United States Court of Appeals, Federal Circuit.
Feb. 10, 1995.

Appeal from a decision of the United States District Court, for the Eastern District of North Carolina in Nos. 91-41-CIV-4, 92-134-CIV-4, 92-156-CIV entered November 7, 1994;  Malcolm J. Howard, Judge.


1
E.D.N.C.


2
DISMISSED.


3
APPELLANTS' JOINT MOTION TO DISMISS WITHOUT PREJUDICE.


4
The motion is GRANTED.